t c memo united_states tax_court danika k kosola petitioner and jason a kosola intervenor v commissioner of internal revenue respondent docket no filed date jan r pierce for petitioner jason a kosola pro_se nhi t luu for respondent memorandum findings_of_fact and opinion marvel judge this case arises from petitioner’s request for relief from joint_and_several_liability under sec_6015 f with respect to liabilities reported on petitioner’s and joint federal_income_tax returns respondent determined petitioner was not entitled to relief petitioner timely petitioned the court seeking review of respondent’s determination the sole issue for decision is whether petitioner is entitled to relief under sec_6015 findings_of_fact some of the facts have been stipulated the stipulation of facts is incorporated herein by this reference many of the remaining facts are drawn from petitioner’s testimony at trial which we found to be credible petitioner resided in oregon when her petition was filed background petitioner and intervenor met in in park city utah and began living together shortly thereafter their relationship was troubled from the beginning and in date petitioner briefly moved out of the home they shared during thi sec_1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure 2in his reply brief respondent calls our attention to several alleged inconsistencies in petitioner’s statements with respect to whether joint federal_income_tax returns were filed for petitioner and intervenor for and whether petitioner saw the returns before they were filed or knew of the underpayments reported on the returns and whether petitioner and intervenor had a joint checking account during the years at issue we do not find convincing respondent’s allegation that petitioner made inconsistent statements separation intervenor broke into the apartment petitioner was renting tore petitioner’s clothing vandalized her schoolwork cds and other possessions and urinated on her bed around the same time intervenor was arrested for assaulting petitioner after an incident in which he hit petitioner put her in a headlock and refused to let her out of his truck despite these incidents the couple reconciled and in february or date petitioner discovered she was pregnant with intervenor’s child the child was born in date and the couple married on date at the beginning of the marriage intervenor owned a painting business intervenor maintained a separate checking account for the business in and petitioner did not participate in intervenor’s business and had no access to the separate checking account or to intervenor’s business records in petitioner and intervenor moved from utah to oregon and intervenor began working for hansen architectural systems petitioner had a high school education during the relevant period and rarely worked outside the home in petitioner earned no income in petitioner earned wages of dollar_figure and nonemployee compensation of dollar_figure petitioner and intervenor opened a joint bank account around the time they moved to oregon in the account statements were mailed to the couple’s home petitioner had access to the statements and sometimes reviewed them intervenor continued to maintain a separate business account throughout the marriage and he paid the couple’s bills and managed the couple’s finances the couple lived a modest lifestyle in and and did not take expensive vacations buy expensive jewelry or purchase other luxuries petitioner occasionally asked intervenor whether he was paying his taxes and intervenor assured her he was in fact intervenor did not file timely federal_income_tax returns for or on or about date intervenor untimely filed joint federal_income_tax returns for and the returns showed balances due of dollar_figure and dollar_figure for and respectively intervenor did not pay the taxes shown as due on the returns on date the internal_revenue_service irs assessed the amounts shown on the returns petitioner did not review or sign the joint returns intervenor simply signed petitioner’s name without discussing the returns with her the parties agree however that the returns were valid joint federal_income_tax returns intervenor continued to abuse petitioner physically and emotionally throughout their marriage on one occasion intervenor shoved petitioner while she was holding their son on 3of the dollar_figure of tax reported as due on the return dollar_figure or percent was self-employment_tax attributable to intervenor’s business income another occasion petitioner was holding her keys and intervenor squeezed her hand so hard that she fell to the ground and the keys cut her hand petitioner sought and was granted a restraining order after the latter incident petitioner and intervenor separated in and were divorced on date as of the trial date petitioner was living with her father in chula vista california petitioner’s only source_of_income as of the date of trial was unemployment benefits her only asset of significant value was a car for which she was making monthly loan payments and she testified that she had monthly expenses of dollar_figure not including rent food clothing and personal care items in the summer of petitioner learned for the first time that intervenor had not timely filed joint returns for the couple for and and that there was a balance due with respect to each year on or about date petitioner signed a form_8857 request for innocent spouse relief for and the irs received the form_8857 on date the tax_liabilities from which petitioner sought relief under sec_4intervenor who testified at trial does not deny that he abused petitioner he suggested however that petitioner was abusive toward him as well and that all of the incidents were two-way incidents 5petitioner testified that she had the following monthly expenses automobile payment dollar_figure automobile insurance dollar_figure credit card payments dollar_figure child_support payment dollar_figure cellular phone payment dollar_figure and student_loan payment dollar_figure were underpayments of taxes reported on the couple’s and joint federal_income_tax returns petitioner also completed a form questionnaire for requesting spouse on or about date on the form petitioner stated that she had all access to the couple’s joint checking account and sometimes reviewed monthly bank statements but did not balance the checkbook petitioner also reported that she earned dollar_figure and spent dollar_figure per month on date the irs issued a preliminary determination denying petitioner’s request for relief under sec_6015 on date petitioner completed and signed a form statement of disagreement in which she formally disagreed with the irs’ preliminary determination because petitioner disagreed with the irs’ preliminary determination petitioner’s request for sec_6015 relief was forwarded to the irs’ office of appeals for consideration on date petitioner’s request for relief was assigned to appeals officer roland banks mr banks over the next few months mr banks reviewed petitioner’s request and spoke to petitioner and intervenor on or about date petitioner received an undated notice_of_determination concerning your request for relief under the equitable relief provision of sec_6015 notice_of_determination the notice_of_determination stated that the office of appeals had denied petitioner’s request for relief under sec_6015 for and according to the notice_of_determination the tax_liabilities for which petitioner remained liable including penalties and accrued interest through date were dollar_figure and dollar_figure for and respectively the notice_of_determination was accompanied by an appeals case memorandum memorandum which included a check-the-box analysis of petitioner’s request for sec_6015 relief and a brief narrative in the check-the-box portion of the memorandum the office of appeals concluded that petitioner failed to establish that it was reasonable for her to believe that intervenor would pay the reported liability the office of appeals made no determination with respect to whether petitioner would face economic hardship if respondent denied her request for relief in the narrative portion of the memorandum the office of appeals concluded the testimony given by the intervenor was credible and gave a more accurate account of the events leading up to underpayment sic than that offered by petitioner 6the analysis contained in the notice_of_determination and memorandum was superficial summary and incomplete the memorandum concluded for example that petitioner knew the taxes for and would not be paid when she signed the returns in in fact petitioner never signed the or joint federal_income_tax returns moreover the memorandum concluded continued the irs applied the following credits to petitioner and intervenor’s joint federal_income_tax liabilities including penalties and interest an overpayment credit of dollar_figure from intervenor’s taxable_year which was applied on date an overpayment credit of dollar_figure and accrued interest of dollar_figure from intervenor’s taxable_year which were applied on date and an overpayment credit of dollar_figure and accrued interest of dollar_figure from intervenor’s taxable_year which were applied on date as a result the federal_income_tax liability has been satisfied the joint federal_income_tax liability remains unpaid i sec_6015 opinion in general married taxpayers who file a joint federal_income_tax return are jointly and severally liable for the tax reported or reportable on the return sec_6013 114_tc_276 under sec_6015 however a spouse may obtain relief from joint_and_several_liability in certain circumstances sec_6015 provides continued that petitioner had not established she would face economic hardship if her request for relief were denied but there is no indication that the office of appeals conducted a meaningful analysis of petitioner’s financial situation finally some of the analysis contained in the memorandum apparently came from another taxpayer’s case and was simply cut from the other taxpayer’s document and pasted into the memorandum without changing the other taxpayer’s name that a spouse who has made a joint_return may seek relief from joint_and_several_liability under sec_6015 dealing with relief from liability for an understatement_of_tax on a joint_return sec_6015 provides that an eligible spouse may elect to limit his or her liability for a deficiency with respect to a joint_return under sec_6015 dealing with relief from joint_and_several_liability for taxpayers who are no longer married or who are legally_separated or no longer living together if relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability petitioner contends she is entitled to relief from joint_and_several_liability under sec_6015 ii jurisdiction the tax_court is a court of limited jurisdiction and it may exercise its jurisdiction only to the extent authorized by congress see sec_7442 114_tc_171 85_tc_527 our jurisdiction to review petitioner’s request for equitable relief is conferred by sec_6015 which allows a spouse who has sought relief under sec_6015 c or f to contest the commissioner’s denial of relief by timely filing a petition in the tax_court before date sec_6015 provided that we had jurisdiction to review the commissioner’s denial of relief under sec_6015 in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply thus in 127_tc_7 we held that former sec_6015 did not provide us with jurisdiction to review a nondeficiency stand-alone petition soon after our decision in billings congress amended sec_6015 to provide that this court has jurisdiction over nondeficiency stand-alone petitions and added to that section the words or in the case of an individual who requests equitable relief under subsection f see tax relief and health care act of publaw_109_ div c sec_408 120_stat_3061 kollar v commissioner t c __ __ slip op pincite the amendment applies to tax_liabilities arising or remaining unpaid on or after date kollar v commissioner supra at __ slip op pincite some part of petitioner’s tax_liability for each of the years and remained unpaid on date accordingly we have jurisdiction to review petitioner’s request for equitable relief iii the standard and scope of review in cases brought under sec_6015 we apply a de novo standard of review as well as a de novo scope of review porter v commissioner t c __ __ slip op pincite petitioner bears the burden of proving that she is entitled to relief under sec_6015 see id see also rule a iv revproc_2003_61 the commissioner evaluates requests for sec_6015 relief filed on or after date using procedures set forth in revproc_2003_61 2003_2_cb_296 porter v commissioner supra at __ slip op pincite citing banderas v commissioner t c memo revproc_2003_61 supra supersedes revproc_2000_15 2000_1_cb_447 and is effective for petitioner’s request for relief which was filed after date revproc_2003_61 secs and c b pincite 7respondent disagrees with our recent holding in porter v commissioner t c __ __ slip op pincite respondent argues that the appropriate standard of review in sec_6015 cases is abuse_of_discretion and the scope of review should be limited to the administrative record we decline to revisit our holding in porter v commissioner supra at this time we note however that respondent’s determination was so superficial and incomplete see supra note that we might well have concluded that respondent abused his discretion if the appropriate standard of review were abuse_of_discretion as respondent contends a sec_4 the threshold requirements revproc_2003_61 sec_4 c b pincite sets forth seven threshold conditions a requesting spouse must satisfy to be eligible to submit a request for relief under sec_6015 the taxpayer filed joint federal_income_tax returns for the taxable_year or years for which relief is sought the taxpayer does not qualify for relief under sec_6015 or c the taxpayer applies for relief no later than years after the date of the commissioner’s first collection activity after date with respect to the taxpayer no assets were transferred between the spouses filing the joint returns as part of a fraudulent scheme by such spouses there were no disqualified assets transferred to the taxpayer by the nonrequesting spouse the taxpayer did not file the returns with fraudulent intent and the liability from which relief is sought is attributable to an item of the nonrequesting spouse respondent concedes and we agree that petitioner satisfies all of the threshold conditions b sec_4 the safe_harbor requirements if a requesting spouse fulfills the threshold requirements of revproc_2003_61 sec_4 the commissioner ordinarily will grant relief from joint_and_several_liability with respect 8this court has invalidated the 2-year limitation lantz v commissioner t c ___ on appeal 7th cir date see olson v commissioner tcmemo_2009_294 n to underpayments on a joint federal_income_tax return provided all of the following additional requirements are satisfied on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse on the date the requesting spouse signed the joint_return the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the tax_liability and the requesting spouse will suffer economic hardship if the commissioner does not grant relief revproc_2003_61 sec_4 c b pincite respondent concedes that petitioner was divorced from intervenor on the date she requested relief under sec_6015 however respondent contends that petitioner has not established that she had no knowledge or reason to know on the date the and joint federal_income_tax returns were signed that the underpayments reported on those returns would not be paid or that she would face economic hardship if her request for relief were denied accordingly respondent argues that petitioner has not satisfied the revproc_2003_61 sec_4 safe_harbor requirements we disagree knowledge or reason to know respondent observes that this case boils down to a question of witness credibility and that we are under no obligation to accept self-serving uncorroborated testimony see ishizaki v commissioner tcmemo_2001_318 citing 87_tc_74 respondent contends that petitioner’s trial testimony was inconsistent with statements she made earlier on forms and and that petitioner has therefore failed to establish that she did not know and had no reason to know that the underpayments reported on her and joint federal_income_tax returns would not be paid we find respondent’s argument unpersuasive indeed the statements respondent highlighted as examples of petitioner’s supposedly inconsistent testimony are in fact consistent on the basis of the record before us we conclude that petitioner did not know and had no reason to know that the underpayments reported on her and joint federal_income_tax returns would not be paid petitioner asked intervenor whether he had paid the couple’s taxes and he assured her everything was fine petitioner neither signed nor reviewed the and joint federal_income_tax returns intervenor signed petitioner’s name and submitted the returns without her knowledge even if petitioner had reviewed the returns she would not have known or had reason to know that the liabilities reported on the returns would not be paid although petitioner had access to 9in reaching this conclusion we specifically find that intervenor’s testimony on these disputed factual issues is not credible the couple’s joint checking account and bank statements petitioner had at best an incomplete picture of her and intervenor’s financial situation intervenor was responsible for paying bills balancing the couple’s checkbook and managing the couple’s finances moreover petitioner was not involved in intervenor’s business and had no access to intervenor’s business checking account thus even if petitioner had reviewed the and joint federal_income_tax returns and seen that there was a balance due she would not have known or had reason to know that intervenor would not pay the tax_liabilities finally the couple lived a modest lifestyle during the time at issue and did not make any lavish purchases that should have caused petitioner to suspect intervenor had not paid the couple’s tax_liabilities economic hardship in determining whether a requesting spouse will suffer economic hardship if the commissioner denies his or her request for sec_6015 relief revproc_2003_61 sec_4 directs the commissioner to base his decision on rules similar to those found in sec_301_6343-1 proced admin regs which provides that an economic hardship exists if an individual is unable to pay reasonable basic living_expenses in determining a reasonable amount for basic living_expenses the commissioner shall consider information provided by the taxpayer including the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else the amount reasonably necessary for food clothing housing utilities medical_expenses transportation child_support and other necessities the cost of living in the geographical area in which the taxpayer lives the amount of property available to pay the taxpayer’s expenses any extraordinary expenses including educational expenses and any other factor that the taxpayer claims bears on economic hardship and brings to the commissioner’s attention sec_301_6343-1 proced admin regs respondent argues that petitioner has failed to establish she would suffer economic hardship if her request for relief were denied because she failed to substantiate her income and expenses although we are not required to accept petitioner’s uncorroborated testimony see ishizaki v commissioner supra neither are we required to reject petitioner’s testimony if we find it credible see eg 120_tc_137 petitioner testified that she was unemployed and had never earned more than dollar_figure per hour even when she was employed she further testified that her only source_of_income as of the date of trial was unemployment benefits and her only asset of significant value was a car for which she was making monthly loan payments moreover petitioner testified that she had expenses of dollar_figure per month not including food clothing housekeeping supplies personal care and other necessities finally petitioner testified that she was not paying rent to her father as of the trial date but that she hoped to begin paying rent as soon as she could find a job and that she moved in with her father only because she could not survive financially in oregon although much of petitioner’s testimony including her monthly expenses was unsubstantiated we find her testimony to be honest forthright and credible thus we conclude on the basis of petitioner’s testimony that petitioner would face economic hardship if her request for relief under sec_6015 were denied in summary we conclude petitioner has satisfied the revproc_2003_61 sec_4 safe_harbor requirements and is therefore entitled to equitable relief under sec_6015 c sec_4 factors for determining whether to grant equitable relief although we conclude that petitioner qualifies under the safe_harbor of revproc_2003_61 sec_4 because respondent based his determination on the factors enumerated in revproc_2003_61 sec_4 c b pincite we shall also review whether petitioner qualifies for equitable relief under revproc_2003_61 sec_4 if a requesting spouse satisfies the threshold requirements of revproc_2003_61 sec_4 but fails to satisfy one or more of the safe_harbor requirements of revproc_2003_61 sec_4 the commissioner may still grant relief under sec_6015 on the basis of a variety of factors revproc_2003_ sec_4 the following list is not exclusive and no single factor is determinative a factors that may be relevant to whether the service will grant equitable relief include but are not limited to the following i marital status whether the requesting spouse is separated whether legally_separated or living apart or divorced from the nonrequesting spouse ii economic hardship whether the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if the service does not grant relief from the income_tax_liability iii knowledge or reason to know a underpayment cases in the case of an income_tax_liability that was properly reported but not paid whether the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the income_tax_liability c reason to know for purposes of a and b above in determining whether the requesting spouse had reason to know the service will consider the requesting spouse's level of education any deceit or evasiveness of the nonrequesting spouse the requesting spouse's degree of involvement in the activity generating the income_tax_liability the requesting spouse's involvement in business and household financial matters the requesting spouse's business or financial expertise and any lavish or unusual expenditures compared with past spending levels iv nonrequesting spouse’s legal_obligation whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement this factor will not weigh in favor of relief if the requesting spouse knew or had reason to know when entering into the divorce decree or agreement that the nonrequesting spouse would not pay the income_tax_liability v significant benefit whether the requesting spouse received significant benefit beyond normal support from the unpaid income_tax_liability or item giving rise to the deficiency see sec_1_6015-2 vi compliance with income_tax laws whether the requesting spouse has made a good_faith effort to comply with income_tax laws in the taxable years following the taxable_year or years to which the request for relief relates revproc_2003_61 sec_4 a b factors that if present in a case will weigh in favor of equitable relief but will not weigh against equitable relief if not present in a case include but are not limited to the following i abuse whether the nonrequesting spouse abused the requesting spouse the presence of abuse is a factor favoring relief a history of abuse by the nonrequesting spouse may mitigate a requesting spouse's knowledge or reason to know ii mental or physical health whether the requesting spouse was in poor mental or physical health on the date the requesting spouse signed the return or at the time the requesting spouse requested relief the service will consider the nature extent and duration of illness when weighing this factor revproc_2003_61 sec_4 b we now consider each of the factors discussed above marital status respondent concedes that petitioner was divorced when she filed her request for relief this factor favors petitioner economic hardship for the reasons discussed above see supra pp we believe petitioner would face economic hardship if her request for relief under sec_6015 were denied this factor favors petitioner knowledge or reason to know revproc_2003_61 sec_4 lists six factors to be considered when determining whether a requesting spouse had knowledge or reason to know that a deficiency or underpayment reported on a joint federal_income_tax return would not be paid the requesting spouse’s level of education any deceit or evasiveness of the nonrequesting spouse the requesting spouse’s degree of involvement in the activity generating the income_tax_liability the requesting spouse’s involvement in business and household financial matters the requesting spouse’s business or financial expertise and any expenditures that are lavish or unusual compared with past spending levels all six factors favor petitioner petitioner has a high school educationdollar_figure intervenor was deceitful to petitioner when she inquired whether he was paying the couple’s taxes he assured her everything was fine petitioner had no involvement in intervenor’s business and she did not have access 10although petitioner has taken some college courses none of the courses was in accounting business or finance to his business records or his business checking account petitioner who had no business or financial expertise was only minimally involved in household financial matters and intervenor handled the couple’s finances finally the couple did not make any lavish or unusual purchases during the relevant period as a result we conclude this factor favors petitioner nonrequesting spouse’s legal_obligation petitioner and intervenor’s divorce decree provides for the distribution of various debts but does not list the tax_liabilities as a debt of the marriage nor does it assign responsibility for paying the tax_liabilities under the circumstances this factor is neutral significant benefit there is no evidence that petitioner significantly benefited beyond ordinary support from the underpayment_of_tax this factor favors petitioner compliance with federal_income_tax laws petitioner has made a good-faith effort to comply with federal_income_tax laws in the years following the years to which her request for relief relates this factor favors petitioner abuse petitioner contends and intervenor does not deny that intervenor abused petitioner physically and emotionally before during and after their marriage this factor favors petitioner mental or physical health there is no suggestion in the record that petitioner was in poor mental or physical health on the date the returns were filed at the time she requested relief or at any other relevant time this factor is neutral in summary six of the eight factors favor granting relief and two are neutral the factors as a whole overwhelmingly favor granting petitioner relief under sec_6015 accordingly we conclude that petitioner is entitled to relief from joint_and_several_liability under sec_6015 v conclusion on the basis of the foregoing we conclude that petitioner satisfied the threshold conditions of revproc_2003_61 sec_4 and the safe_harbor requirements of revproc_2003_61 sec_4 because she established she was divorced from intervenor when she filed her request for relief she did not know and had no reason to know that the tax_liabilities reported on the and returns would not be paid and she would suffer economic hardship if her request for relief were not granted alternatively even if we were to conclude that petitioner did not satisfy the requirements of the safe_harbor our analysis of the factors set forth in revproc_2003_61 sec_4 overwhelmingly favors granting petitioner’s request for equitable relief under sec_6015 we therefore hold that petitioner is entitled to relief from joint_and_several_liability under sec_6015 although our holding encompasses the tax_liability paid in full after respondent issued his notice_of_determination from overpayment credits of intervenor we note that our holding will not result in a refund for petitioner petitioner did not claim a refund for nor did she prove that she is entitled to one we have considered the parties’ remaining arguments for results contrary to those discussed herein and to the extent not discussed above we conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for petitioner
